413Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Suiter on February 2nd, 2022.
The application has been amended as follows: 
	In claim 1 para 3 line 4, “, the second display device stowage mechanism configured to rotate the second display device 90 degrees between a landscape orientation and a portrait orientation, the second display device in the portrait orientation when in the stowed position” is deleted after the word “mechanism”.
In claim 1 para 5 line 4,
“,
the first display device stowage mechanism configured to rotate the first display device about a first axis,
the second display device stowage mechanism configured to rotate the first display device and the second display device about a second axis” is added after the word “position”.
Claims 6-7 are deleted.
REASONS FOR ALLOWANCE
Claims 1 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
White et al.  (US 2020/0216177) teaches (figures 1a-4d) an aircraft passenger compartment suite, comprising:
a first side (as shown in the figure below) including a first display device/screen (41), the first display device being configured to actuate between a first display device deployed position (figures 4b-4d) and a first display device stowed position (figure 4a) via a first display device stowage mechanism (Para 0053-0054; arm (45) mounted to screen support (44) and the structural element (46) forms the stowage mechanism);
a second side (as shown in the figure below) including a second display device/ screen (41), the second display device being configured to actuate between a second display device deployed position (figures 4b-4d) and a second display device stowed position (figure 4a) via a second display device stowage mechanism (Para 0053-0054; arm (45) mounted to screen support (44) and the structural element (46) forms the stowage mechanism); and 
a privacy divider (as shown in the figure below) separating the first side including the first display device and the second side including the second display device, the privacy divider comprising one or more panels/ flaps (561s, 562s), the one or more panels being configured to actuate between a panel deployed position (figures 4b-4d) and a panel stowed position (figure 4a) (figure 4d) (Para 0065-0068),
the privacy divider being open when at least one of the first display device is in the first display device stowed position , the second display device is in the second display device stowed position, or the one or more panels are in the panel stowed position (clearly shown in figure 4a).


    PNG
    media_image1.png
    426
    764
    media_image1.png
    Greyscale

Wallace et al. (US 2013/0242523) teaches in-flight entertainment monitor operating from a stowed position, where the monitor is in portrait orientation for the display of information, to a deployed position, where the monitor is in a landscape orientation for the display of entertainment (Para 0011).
Though above references teach different aspects of the claimed invention, it would not be obvious to combine them to come up with the first and second stowage mechanism wherein the second stowage mechanism rotates the first display device and the second display device about a second axis without the use of impermissible hindsight.
Claims 2-5 and 8-10 are allowable due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647